DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/21/2021.  As directed by the amendment: claims 1-20 have been cancelled and new claims 21-40 have been added; thus, claims 21-40 are presently pending in this application, and currently examined in the Office Action.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any specific references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the patent-specific inner surface is shaped to at least partially encircle a greater tuberosity (claim 22), the ribs such that the patient-specific pin guide aperture is off-plane from the body (claim 26), the humeral cut guide member of claim 21 further comprising a registration member, comprising a patient-specific bone-engaging surface, extending from the body in a direction opposite the ribs (claim 34) and the humeral cut guide member of claim 35 further comprising a registration member, comprising a patient-specific bone-engaging surface, extending from the ring-shaped body away from the interior region (claim 36) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26 sets forth the parameter of “the ribs such that the patient- specific pin guide aperture is off-plane from the body”; however, this parameter was never disclosed in the originally filed disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 26 sets forth the parameter of “the ribs such that the patient- specific pin guide aperture is off-plane from the body”; however, this parameter is found to be confusing.  It is not clear what exactly/structurally is needed for the ribs and/or the device as a whole to have the patient-specific pin guide aperture is off-plane from the body, i.e. the ribs, what, “such that the patient- specific pin guide aperture is off-plane from the body”.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 25 and 27-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guilloux et al. (US PG Pub. 2016/0345987), hereinafter Guilloux.
Regarding claims 21, 27 and 29, Guilloux discloses a humeral cut guide member (10), illustrated in Figure 1 and modified figure 1, below, comprising a body (12B) that is a full ring shape to define an interior region, the body comprising a patient-specific inner surface (IS); a patient-specific pin guide aperture (13), defining a ring-shaped body (12I) having a bone-engaging surface (IS), disposed within the interior region; a plurality of ribs (14R) connecting the patient-specific pin guide aperture (13) and the body (12B); and a cut guide plate (15P) attached to the body, illustrated in Figure 1 and modified figure 1, below ([0082] - to clarify, body 12B is considered to be an outer annular ring portion, of the whole portion 12 as illustrated in Figure 1 of Guilloux, with an inner surface of the body 12B being the “interior region”, and the ring-shaped body 12I, of the patient-specific pin guide aperture 13, is disposed within the interior region of body 12B; and the ribs 14R connect/span the body 12B and the ring-shaped body 12I, of the patient-specific pin guide aperture 13).

    PNG
    media_image1.png
    478
    424
    media_image1.png
    Greyscale


Regarding claim 25, Guilloux discloses the humeral cut guide member of claim 21, wherein the ribs (14R) extend from a narrow end at the patient-specific pin guide aperture (13) to a wide end at the body (12B), illustrated in Figure 1 and modified figure 1, above (to clarify, the distance between the bottom surface, i.e. the surface in contact with the body portions 12B/12I, and the top surface of the ribs is narrower at the end that is closer to aperture 13 than the end that is at the end of the ribs).
Regarding claim 28, Guilloux discloses the humeral cut guide member of claim 27, wherein ends of the ribs (14R) are spaced from the bone-engaging surface (IS), illustrated in Figure 1 and modified figure 1, above.
Regarding claim 30, Guilloux discloses the humeral cut guide member of claim 21, wherein the cut guide plate (15P) is attached to the body via a pair of connecting members (14C), illustrated in Figure 1 and modified figure 1, above.
Regarding claim 31, Guilloux discloses the humeral cut guide member of claim 21, wherein the cut guide plate (15P) comprises upper and lower surfaces that define a slot (15) therebetween, illustrated in Figure 1 and modified figure 1, above.
Regarding claim 32, Guilloux discloses the humeral cut guide member of claim 21, wherein the cut guide plate (15P) comprises a shelf (15S), illustrated in Figure 1 and modified figure 1, above (to clarify, the shelf 15S is considered to be the bottom surface of slot 15).
Regarding claim 33, Guilloux discloses the humeral cut guide member of claim 21, wherein the cut guide plate (15P) comprises a tube-shaped aperture (15A) oriented toward the interior region, illustrated in Figure 1 and modified figure 1, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Guilloux.
Regarding claim 22, Guilloux discloses the humeral cut guide member of claim 21, and though it is not specifically disclosed the patient-specific inner surface is shaped to at least partially encircle a greater tuberosity of the humeral head, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate size/shape for the patient-specific inner surface, of the body of the humeral cut guide member of Guilloux, including being shaped such that it at least partially encircle a greater tuberosity of the humeral head, since such a modification would have involved a mere change in size/shape of a component, which is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).
Regarding claim 23, Guilloux discloses the humeral cut guide member of claim 22, wherein the ribs (14R) leave at least 50% of the greater tuberosity exposed within the interior region, illustrated in Figure 1 and modified figure 1, above.
Regarding claim 24, Guilloux discloses the humeral cut guide member of claim 22, wherein the ribs (14R) are configured to place the patient-specific pin guide aperture () in a patient-specific location on the greater tuberosity, illustrated in Figure 1 and modified figure 1, above ([0084], Lines 10-12 & [0085], Last 4 Lines).


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Guilloux as applied to claim 34 above, and in view of Iannotti et al. (US PG Pub. 2012/0296339), as disclosed in the IDS dated 04/05/2021, hereinafter Iannotti.
Regarding claim 34, Guilloux discloses the humeral cut guide member of claim 21, but does not teach a registration member, comprising a patient-specific bone-engaging surface, extending from the body in a direction opposite the ribs.
	However, Iannotti teaches a cut guide member (100), in the same field of endeavor, comprising a registration member (102), including a patient-specific bone-engaging surface (106), extending from a body (104), illustrated in Figure 1 ([0019], Lines 1-6); the registration member allowing for proper, pre-determined, orientation of the guide member ([0008], Lines 3-8 & [0019], Last 5 Lines). 
	In view of the teachings of Iannotti, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the humeral cut guide member, of Guilloux, to include a registration member, comprising a patient-specific bone-engaging surface, extending from the body in a direction opposite the ribs, in order to provide/allow proper, pre-determined, orientation of the humeral cut guide member.

Claims 35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US PG Pub. 2009/0254093), as disclosed in the IDS dated 04/05/2021, hereinafter White, in view of Guilloux.
Regarding claim 35, White discloses a humeral guide member, illustrated in Figure 6, comprising a ring-shaped body (140&142, together) that defines an interior region; a pin guide ring (108) disposed within the interior region; a plurality of arcuate ribs (102 & 104) connecting the pin guide ring (108) and the ring-shaped body (140&142) to define a semi-spherical space, illustrated in Figure 6 ([0050] & [0051], Line 4-5); but does not specifically teach a cut guide plate attached to the ring-shaped body; however it is stated that custom guide implants can be used to guide bone cuts, and the present teachings can be used for other guides/instruments used in various other orthopedic procedures ([0004] & [0034], Last 3 Lines). 
	However, Guilloux teaches a humeral cut guide member (10), in the same field of endeavor, having a cut guide plate (15P) attached to a ring-shaped body (12), illustrated in Figure 1 and modified figure 1, above; the cut guide plate providing a cut slot (15) configured to support a blade (60) to make a guided cut/resection, illustrated in Figure 11 ([0084], Lines 8-10 & [0090], Lines 1-4). 
	In view of the teachings of Guilloux, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the humeral guide member, of White, to be a humeral cut guide member by including a cut guide plate attached to the ring-shaped body, in order to provide a cut slot configured to support a blade to make a guided cut/resection.
Regarding claim 37, White in view of Guilloux disclose the humeral cut guide member of claim 35, wherein White further teaches the ring-shaped body (140&142) includes a gap (141) so as to be non-continuous, illustrated in Figures 6-6B (White: [0050]).
Regarding claim 38, White in view of Guilloux disclose the humeral cut guide member of claim 35, wherein Guilloux further teaches the cut guide plate (15P) is attached to the ring-shaped body by a pair of connection members (14/14C), illustrated in Figure 1 and modified figure 1, above.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the cut guide plate, of the humeral cut guide member of White in view of Guilloux, to be attached to the ring-shaped body by a pair of connection members, since this is a known/established way of connecting portions of a guide device, as taught by Guilloux.
Regarding claim 39, White in view of Guilloux disclose the humeral cut guide member of claim 35, wherein Guilloux further teaches the cut guide plate (15P) is arranged to guide a cut in a plane transverse to a central axis of the pin guide ring (12I), illustrated in Figures 1, 11 and modified figure 1, above.
Regarding claim 40, White in view of Guilloux disclose the humeral cut guide member of claim 35, wherein White further teaches the ring-shaped body comprises a patient-specific inner surface (113) and the ribs (102 & 104) position the pin guide ring (108) in a patient- specific location in the interior region, illustrated in Figure 6 (White: [0050]).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Guilloux as applied to claim 35 above, and further in view of Iannotti.
Regarding claim 36, White in view of Guilloux disclose the humeral cut guide member of claim 35, but does not teach a registration member, comprising a patient-specific bone-engaging surface, extending from the ring-shaped body away from the interior region.
	However, Iannotti teaches a cut guide member (100), in the same field of endeavor, comprising a registration member (102), including a patient-specific bone-engaging surface (106), extending from a ring-shaped body (round/ring shaped portion of 104), illustrated in Figure 1 ([0019], Lines 1-6); the registration member allowing for proper, pre-determined, orientation of the guide member ([0008], Lines 3-8 & [0019], Last 5 Lines).
	In view of the teachings of Iannotti, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the humeral cut guide member, of White in view of Guilloux, to include a registration member, comprising a patient-specific bone-engaging surface, extending from the ring-shaped body away from the interior region, in order to provide/allow proper, pre-determined, orientation of the humeral cut guide member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774